Citation Nr: 0621380	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The record indicates that the veteran served in the 
Philippine Guerilla and Combination Service from January 6, 
1945 to October 22, 1945.  The appellant is claiming benefits 
as surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran' s death.  The appellant 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  The veteran died in October 2003, at the age of 82.  
According to the death certificate, the immediate cause of 
his death was reported as septic shock due to, or as a 
consequence of, nosocomial pneumonia.  Listed as other 
significant conditions contributing to death were: chronic 
obstructive pulmonary disease (COPD), decubitus ulcer, and 
anemia due to chronic disease.  

2.  At the time of the veteran's death, service connection 
was in effect for enucleation of the left eye, as a residual 
of shell fragment wound, and blinding of the right eye, rated 
as 100 percent disabling; loss of the left eye, residual of 
shell fragment would, rated as 40 percent disabling; residual 
of shell fragment wound on the left shoulder, rated as 20 
percent disabling; residual of shell fragment wound, right 
parietal area, rated as 10 percent disabling; and scars on 
the right arm and left elbow, rated as 0 percent disabling.  

3.  The fatal disease processes were not manifest during 
service or within one year of separation and are unrelated to 
service.  

4.  Death was unrelated to service or a service-connected 
disease or injury.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a), 3.303, 3.304, 
3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  That letter informed the veteran 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, and she has been provided all 
the criteria necessary for establishing service connection, 
we find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran served in the 
Philippine Guerilla and Combination Service from January 6, 
1945 to October 22, 1945.  His service medical records show 
that he was treated for multiple shrapnel wounds, including 
wounds to the left eye, arms, and left shoulder, and right 
arm, during combat in April 1945.  

The record reflects that the veteran died in October 2003, at 
the age of 82.  A certificate of death, dated in October 
2003, indicates that the immediate cause of death was 
attributed to septic shock due to, or as a consequence of, 
nosocomial pneumonia.  Listed as other significant conditions 
contributing to death were: chronic obstructive pulmonary 
disease (COPD), decubitus ulcer, and anemia due to chronic 
disease.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for enucleation of the left eye, as a residual of 
shell fragment wound, and blinding of the right eye (paired 
extremity), rated as 100 percent disabling; loss of the left 
eye, residual of shell fragment would, rated as 40 percent 
disabling; residual of shell fragment wound on the left 
shoulder, rated as 20 percent disabling; residual of shell 
fragment wound, right parietal area, rated as 10 percent 
disabling; and scars on the right arm and left elbow, rated 
as 0 percent disabling.  The combined disability evaluation 
was 100 percent.  The service medical records are negative 
for any complaints or findings referable to an ulcer 
condition, anemia, or any lung disorder, to include COPD and 
pneumonia.  

Medical evidence of record, dated from November 1952 through 
January 2001, reflects clinical evaluation and treatment for 
shrapnel wounds, blindness of the right eye, loss of the left 
eye, weakness and numbness of the left upper extremity, 
vascular headaches, and arthritis.  During a VA examination 
in May 1983, the veteran complained of chest and back pains; 
a chest x-ray was reported to be essentially within normal 
limits, except for slight pulmonary scarring in both upper 
lung fields.  No pertinent diagnosis was noted.  In an August 
1983 medical statement, Dr. Guillermo O. Villareal certified 
that the veteran was receiving treatment for anemia.  In a 
medical statement from Dr. Arocena, dated in July 1996, he 
noted that the veteran had received treatment for influenza 
from July 10, 1996 to July 12, 1996.  

Received in September 2001 was a medical statement from Dr. 
Teodora, dated in August 2001, indicating that the veteran 
had been his patient since July 1999; he noted that the 
veteran received treatment for urinary tract infection, acid 
peptic disease, and arthritis.  He noted that, at present, 
the veteran was complaining of body malaise and loss of 
appetite for which he was treated.  

Received in September 2003 were medical records from Nueva 
Ecija Good Samaritan General Hospital, Inc., dated from July 
to August 2003.  The records indicate that the veteran was 
admitted to the hospital in July 2003 because of fever, 
jaundice, and abdominal pain of one week duration.  He also 
reported body malaise and anorexia.  Following a physical 
evaluation, he was diagnosed with multiple cholelithiasis; 
R/O ascending cholangitis; cystolithiases; hypermature 
cataract with complete blindness; and acute renal failure.  
Of record is a certification from the VA Medical Center 
(VAMC) in Quezon City, dated in October 2003, certifying that 
the veteran was admitted to the VAMC in September 2003 and he 
died in October 2003.  

III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2005).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2005).  

Contributory cause of death is inherently not one related to 
the principal cause. In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2005).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4) (2005); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005).  

As noted above, the veteran's service medical records are 
completely silent with respect to any complaints or findings 
of an ulcer, anemia, or a lung disorder, to include COPD and 
pneumonia.  Significantly, the post service medical records 
show that the veteran was first treated for anemia in August 
1983, approximately 38 years after the veteran's discharge 
from service.  While chest x-rays in May 1983 and October 
1989 reflect findings of pulmonary scarring.  Septic shock, 
pneumonia, COPD, and decubitus ulcer were clinically 
diagnosed immediately prior to the veteran's death in October 
2003, approximately 58 years after his discharge from 
military service.  Moreover, the Board finds that the record 
does not contain competent evidence to establish a nexus, or 
link, between the underlying cause of death, septic shock, 
nosocomial pneumonia, COPD, decubitus ulcer, anemia, and the 
veteran's active service.  

It is true that the veteran had several medical disabilities 
as a result of his service; and the records clearly show that 
he continued to experience symptomatology associated with 
these disabilities following his release from service.  
Nonetheless, a nexus has not been demonstrated between any 
service-connected disability and his ultimate cause of death.  
There is no competent evidence that a service-connected 
disability hastened death, contributed to death or rendered 
him less capable of resisting the fatal disease processes.  
Consequently, service connection for the cause of the 
veteran's death is not warranted.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death.  At this time, there is no competent 
evidence of the fatal disease processes during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
veteran may have engaged in combat, there is no competent 
evidence linking the fatal processes to combat.  38 U.S.C.A. 
§ 1154.  Lastly, there is no evidence that the veteran had 
been a prisoner of war.  

Therefore, the Board finds that the veteran's death was 
unrelated to service or his service-connected disabilities.  
Accordingly, the preponderance of the evidence is against the 
grant of service connection for the cause of death, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


